                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


    In re:                                                Case No. 19-42174 - jpg

    CALIFORNIA PALMS,                                     Judge John P. Gustafson
    LLC,
                                                          Chapter 11
                      Debtor.




                  PENDER CAPITAL ASSET BASED LENDING FUND I, LP’S RESPONSE TO
                            RECEIVER’S REQUEST FOR INSTRUCTIONS

             Pender Capital Asset Based Lending Fund I, LP (“Pender”) hereby submits this Response

    to the Receiver’s Request for Instructions [Docket No. 10] (the “Request”) filed by John K.

    Lane, solely in his capacity as the court-appointed receiver (the “Receiver”) for the above-

    captioned debtor (the “Debtor”), and respectfully states as follows:

             1.      After defaulting under a November 2018 settlement agreement resolving certain

state court litigation, 1 the Debtor filed a voluntary chapter 11 bankruptcy petition in this Court in

February of this year (Case No. 19-40267) and, in connection therewith, removed the state court

litigation to this Court (Adv. Proc. No. 19-04010). Ultimately, that bankruptcy case was resolved

and dismissed pursuant to a settlement amongst Pender, the Debtor, and certain non-debtor

affiliates, which was approved by this Court in June 2019. See Docket No. 117 in Case No. 19-

40267.




1
             California Palms, Inc., et al. v. Pender Capital Asset Based Lending Fund I, LP, pending
             in the Mahoning County Court of Common Pleas (the “State Court”) as Case No. 2018 CV
             01015.




12869897 v2
19-42174-jpg           Doc 16     FILED 12/06/19     ENTERED 12/06/19 16:38:09          Page 1 of 4
       2.      The Debtor and its affiliates defaulted under that bankruptcy settlement in August

2019, and the Debtor now files this second chapter 11 case 2 in a disingenuous attempt to flout state

court orders entered as a result of such default. Again, the Debtor also seeks to remove the state

court litigation to this Court (Adv. Proc. No. 19-04040) to deprive the State Court of jurisdiction

to enforce its orders, including as to non-debtors.

       3.      Pender appreciates the Receiver’s request for guidance from this Court. Prior to

the December 16, 2019 hearing on the Request, however, Pender will file a motion to dismiss this

chapter 11 case for, inter alia, the following reasons:

               a.      this chapter 11 case constitutes a bad faith filing because, among other
                       things: (i) the order dismissing the prior chapter 11 case bars the Debtor and
                       its affiliates from filing subsequent bankruptcy petitions; 3 (ii) the terms of
                       the settlement approved by this Court provide that a subsequent bankruptcy
                       filing by the Debtor or its affiliates within 180 days of the settlement would
                       be in bad faith; and (iii) this case serves no legitimate purpose contemplated
                       by the Bankruptcy Code; 4 and

               b.      this chapter 11 case is an attempted end-around to bypass orders entered by
                       the State Court in violation of the U.S. Supreme Court’s Rooker-Feldman
                       Doctrine.

Pender will ask the Court to consider its motion on an expedited basis at the December 16, 2019

hearing or otherwise as soon as possible thereafter.

       All other rights of Pender are reserved, including the right to seek immediate termination

2
       Pender questions whether the Debtor should have moved to re-open the prior chapter 11
       case in which the settlement was approved as opposed to filing a new petition. Pender
       reserves all rights on that procedural issue.
3
       See Docket No. 120 in Case No. 19-40267. Local Bankruptcy Rule 1002-1 provides that
       the “Clerk may refuse to accept for filing any petition…presented for filing on behalf of a
       person or entity subject to an order enjoining such person or entity from filing such
       petition.”
4
       The bad faith nature of the petition is further exemplified by the Debtor’s Memorandum in
       Support of Good Faith Chapter 11 Filing [Docket Nos. 4, 6], a document that is not
       required under the Bankruptcy Code or Bankruptcy Rules and, as such, its very filing
       demonstrates the Debtor’s anticipation of a motion to dismiss on the basis of bad faith.


12869897 v2

19-42174-jpg        Doc 16   FILED 12/06/19       ENTERED 12/06/19 16:38:09             Page 2 of 4
of the automatic stay in accordance with this Court’s order dismissing the prior bankruptcy case.

See Docket No. 120 in Case No. 19-40267.

       WHEREFORE, Pender respectfully requests that the Court note the forthcoming motion

to dismiss in connection with considering the Request and grant other relief as is just and

appropriate.

Dated: December 6, 2019


                                                Respectfully submitted,


                                                / s/Elliot M. Smith, Esq.
                                                Elliot M. Smith, Esq. (0078506)
                                                Benesch Friedlander, Coplan &
                                                Aronoff LLP
                                                200 Public Square, Suite 2300
                                                Cleveland, OH, 44114
                                                Telephone: (216) 363-4500
                                                Facsimile: (216) 363-4588
                                                Email: esmith@beneschlaw.com

                                                Attorney for Pender Capital Asset
                                                Based Lending Fund I, LP




12869897 v2

19-42174-jpg      Doc 16    FILED 12/06/19       ENTERED 12/06/19 16:38:09          Page 3 of 4
                               CERTIFICATE OF SERVICE


I certify that on December 6th, 2019, a true and correct copy of the foregoing Pender Capital
Asset Based Lending Fund I, LP’s Response to Receiver’s Request for Instructions was served:

Via the court's Electronic Case Filing System on these entities and individuals who are listed
on the court's Electronic Mail Notice List:

           •   United States Trustee (Registered address)@usdoj.gov
           •   Richard G. Zellers, zellersesq@gmail.com, Attorney for Debtor
           •   John A. Polinko, jpolinko@wickenslaw.com, Attorney for Receiver
           •   Christopher W. Peer, cpeer@wickenslaw.com, Attorney for Receiver
           •   Elliot M. Smith, esmith@beneschlaw.com, Attorney for Pender


                                                 /s/ Elliot M. Smith, Esq.
                                                 Elliot M. Smith, Esq. (0078506)
                                                 Benesch Friedlander, Coplan & Aronoff LLP
                                                 200 Public Square, Suite 2300
                                                 Cleveland, OH, 44114
                                                 Telephone: (216) 363-4500
                                                 Facsimile: (216) 363-4588
                                                 Email: esmith@beneschlaw.com

                                                 Attorney for Pender Capital Asset Based
                                                 Lending Fund I, LP




12869897 v2
19-42174-jpg    Doc 16     FILED 12/06/19      ENTERED 12/06/19 16:38:09           Page 4 of 4
